Title: To John Adams from Oliver Whipple, 23 February 1809
From: Whipple, Oliver
To: Adams, John



Respected Sr
Hallowell Maine Februy 23d 1809

When I consider, I was once a Pupil at Braintree in the mansion House of your venerable Father, I claim a Sort of Right to Indugence to address you, which your wontted Benevolence will not deny me; Time, I dare say, has not yet effaced the Remembrance of the little Phamphlet, intitled, “Tears of the Serv’edors” and another intitled The Progress of civil & rational Liberty. Through those Countries in which She has diegned to become an Inmate, for which I received your highly complimentary Letter, which I esteem as a most precious Relict, and have deposited it, among the Memorabillia of honorable Attentions.—I now see you, which I did not expect for years, reposing in The Lap of Plenty & Sunshine of domestic Ease, Injoying the, Otium cum Dignitate; What a sweet Reverse to those sombre appearances, That have too often darkned our political Horizon, and as it were almost rent the Temple of Liberty & our Constitution; but God will preserve them intire, in Spite of Faction and obstinate Preverseness & Error.—When I retrace the Stream of Time to the Period of your Administration, I am sensibly struck with the Discordance, in Principle & Politicks of the present Times, compared with those happy and honorable days of your Administration, That gave Stability & Peace in our Borders amidst the Collissions of War & Strength, Energy and Confidence at Home, and to our Government abroad Renown & Honour:—Here I could dwell with rapterous Delight. Here the Ulogist might indulge in Volumes; and his Reader be animated and instructed; but here I must check my Career.—It is mine to ask, it is yours to Grant, but again I must be previously indulged, with a short hystoric Detail relative to myself.—I have removed from Hampton, and taken up my Residence at Hallowell in Maine, on the Banks of the Kennebec, here, I have lived about five Years, on our Proprietary Lands, but by no Means To my mind. The Severities of Winter & the short Duration of Summer, seriously effect my Health, Spirits; and create a Gloom, which is not to be found, in my native or more southern States; I have Therefore concluded to dispose of my Property here, and to remove either to the State of Rhode Island, or more Southerly; For twelve Years I have not Practiced in the Courts of Law, and once determined never to practice again; but I fear I shall be obliged to resind my Resolution, as I have Since my Removal to Kennebec suffered a very considerable Loss to the Amount of about 5000, & by a Person with whom I entrusted with my Busness & Property, who unfortunately failed; This induces me to retreat from this unprosperous Clime to dwell with my Friends of the South;—as to my Politicks, I have found ample Room to sensure the Tone of high strained Party on both Sides; I have feared & still do the pernicious effects of Party Spirit, so exactly organized and pitted against each other; The banefull Effects of This Spirit unsettle Principles, destroy the Social Compact, & the Unity of Defence; and will eventually, if persisted in, render us an easy Conquest to ambitious Spirits; Would to God, That our Government and Individuals, consider & eradicate this malignant Party Spirit, so destructive to civil & religious Liberty, and to the Peace, order and Happiness of the Union:—I am here carried back to a memorable Period in which You personally, and your late Administration (which shielded us, from exteriour Injuries & Insults, cover’d us with Honour & Glory) received a most deadly Wound, from this restless and devouring Spirit; I cannot but here, mention the Name of Hamilton with Detestation, who prompted by this same aspiring ambitious party Spirit, lost Sight of former Friendships, and Gratitude, battered down the fair and Stately Pillars of an Administration, which had successfully and gloriously defended, and secured our Country, with full Purpose to erect on its Ruins another of a different Genus, & more congenial to his scheemy and unbounded ambition; and Sorry I am That any New England man from Motives of Disappointment, or any Junto, Sided with him, & listned to his nefarious Project. I never have yet forgiven him, or them; Hence I impute in a great Measure, The Translation of Power and Influence from the nothern to the Southern States; and I believe a gracious Providence timely  check’d the had a Career of ambition which the united States, could not have been able to contain; I then attached the unprincipled Conduct and Ingratitude of this Man: but he is gone to those Shades, where there is no Device &c, & where Memory relucts, at his Recollection. Tho’ this is a dark day for New England, and her Jealousies are awakened to foster our Independance, and a firm Maintainance of our Just Rights, Yet I can not but hope These scars may be done away, Confidence again restored, and that our Nation will yet rise in the Majesty of its Strength, and repel with heroic Virtues, the secret and insidious Machinations of intenal and foreign Enemies:—I now come to my own Concerns; the foregoing Digression from my Main object, I could not dispense with; my Views are not very ambitious, They only aim at a decent Competence, my Family is around me, and I have two most amiable & accomplished Daughters, as any in the Common Wealth: To provide more amply for them, and my Family, is the Ground of my Solicitation; In the eastern Country I can not, and will not live;—I hear it anounced in the public Papers, that your Son, the honble J. Q. Adams will probably be appointed Secretary at War, by the new Presedent, should this be the Case, or should he be promoted to any one of the Departments of State, which I think is highly probable; I intreat you dear and respected Sr to recommend me to his Notice, for an appointment as a Clerk in That Department; the Duties of Clerkship  in any one of the Departments I would perform with Correctness, ability and I know with Integrity; To return to the Law again at this period of Life, would be gloomy & unpromising; I should like well to be near the Fountain Head of Intelligence, I delight to walk over political Ground, and was I at the Seat of Government, I have the Vanity to believe I could correct many of the false & preposterous Possitions taken by the assuming Demagogues of our Country; for my Pen has not been idle these Ten years on political Subjects.—The Winter of 1806, I spent at Washington, mixed with most of the Members of the Union, and constantly attended their Debates, I saw then some ingenious, and many littlemen, whom their good Fortune had placed in a Conspicuous Point of View, some to the Honour, and some to the Dishonour of themselves, and their Constituents.—I was introduced for the first Time, and for a few Minutes, to your Son, the honble J. Q. Adams, a Star of the first Magnitude in the political and hystorical affairs of our Country:—I must here respected Sr. reiterate my Supplications for your Friendship and Influence with your Son, provided such appointments take Place: I am not sufficiently acquainted with him, to make any direct Solicitations; This application I am induced to make for the Sake of my Family who all wish to leave this intemperate Clime for the milder Regions of the South; any thing that can be done for me, that can give a decent or Partial Support will be most cheerfully & gratefully acknowledged: I remember with the Supreme Delight, I have taken, as one of the Members of the Legislature of New Hampshire, on being appointed one of a Committee to address you on Several Occasions, and I feel at this day a Pride to mention it, should there be a Prospect of my Wishes being realized, I can repair to the Seat of Government at a Week’s Notice.—
Permit me now respected Sr to Congratulate you on that peacfull Retirment, which gives Life its true Value, and frees it from those Cares and anxieties which attend public Stations; a well informed Mind is never at a Loss for Injoyments; yours then, must be countless; Nature & art lay her Stores at the Feet of that Man, who, with an appropriate Sensibility contemplates them in their various & usefull Relations: May Heaven bless you for your honest and meritorious Indeavours for Your Country’s Good & give that Peace of mind, which is the Reward of the Just Man, who feareth his God & escheweth Evil.
I am Sr with the highest Consideration and Esteem your most obedt. and humble Servant—

Oliver Whipple
PS. your Condesention to give me an answer, will be esteemed a Favour—

